DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claimed limitations are: 
“injection device” in Claim 1;
“ignition device” in Claims 1-2 and 9;
“supply unit” in Claims 1 and 4;
“acceptance unit” in claims 1 and 6-7; and
“control unit” in Claims 1-5 and 8-9; and
“output unit” in Claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claimed limitations of “injection device” in Claim 1; “ignition device” in Claims 1-2 and 9; “supply unit” in Claims 1 and 4; “acceptance unit” in claims 1 and 6-7; and “control unit” in Claims 1-5 and 8-9 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device/unit” coupled with functional language “inject fuel”; “ignite gas mixture”; “supply power”; “accept advance notice”; “determine(s)/increase(s)/enrich(es) …”; “output” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term of “device/unit” is “a nonce word or a verbal construct that is not recognized as the name of structure” and is merely a substitute for the term “means” associated with functional language. Hence, the term of “device/unit” acts as a generic place holder for the term “means” and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. See MPEP § 2181(I)(A).  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 2-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
 “injection device is an injector 15” (See Paragraph [0033] of the Specification);

“ignition device is indicated as 11” (See Paragraph [0033] of the Specification);

“supply unit is an AC outlet 33 being configured to supply power generated by the generator 6 to the external load (RV air conditioner or the like)” (See Paragraph [0033] of the Specification);

“acceptance unit is considered as a workout switch 25 or a communication  circuit 21 to accept an advance notice representing power being supplied from the supply unit to the external load ” (See Paragraph [0033] of the Specification);

“control unit 9 is an engine control unit (ECU) and controls the poser supplied from the power supply circuit 8 to an ignition device 11, a fuel pump 14, an injector 15, a throttle motor 16, and the like” (See Paragraph [0015] of the Specification); and

“output unit 37 outputs a warning if the internal combustion engine 1 cannot transition to the workout state, the internal combustion engine 1 stalls, a notification representing that the internal combustion engine 1 can transition to the workout state (that is an air conditioner or the like can be connected” (See Paragraph [0017] of the Specification).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Drawings
1. The drawings are objected to under 37 CFR 1.83(a) because they fail to show “… magnet provided on a flywheel connected to the crankshaft…” (See Page 4, line 14); “… air conditioner …” (See Page 10, line 11) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Suggestions
Claims 8-9 are suggested to be revised as following:
8. The engine generator according to claim 1, wherein the control unit sets [[an air fuel ratio [[value, being within a range [[being greater than or equal to 12.0 and less than or equal to 12.5, to a value temporarily [[increasing the power [[to be supplied by the generator. 
 
9. The engine generator according to claim 1. wherein the control unit sets the ignition timing of the ignition device [[to]] having [[ a value of a minimum-advanced value for best torque (MBT) to a value temporarily [[increasing the power to be supplied by the generator.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 an its dependent Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically,
 In Claim 1, the recitation of “… an advance of an ignition timing of the ignition device to temporarily increase the power that can be supplied by the generator …” renders the claim indefinite, since it is not clear that under which operating condition(s) of the engine, the generator can supply the power; and which operating condition(s) of the engine, the generator cannot supply the power?
Applicants are required to clarify or to revise the claimed limitation.

In Claim 2, the recitation of “…increases the advance of the ignition timing of the ignition device to increase the power that can be supplied by the generator …” renders the claim indefinite, since it is not clear that under which operating condition(s) of the engine, the generator can supply the power; and which operating condition(s) of the engine, the generator cannot supply the power?
Applicants are required to clarify or to revise the claimed limitation.

In Claim 4, the recitation of “…wherein if the temperature of the engine is not the temperature at which the temporarily increase of the power can be permitted, the control unit inhibits the temporarily increase of the power, and if the temperature of the engine is the temperature at which the temporarily increase of the power can be permitted, the control unit permits the temporarily increase of the power” renders the claim indefinite, since it is not clear that under which operating condition(s) of the engine, the temporarily of the power can be permitted; and which operating condition(s) of the engine, the temporarily of the power cannot be permitted?
Applicants are required to clarify or to revise the claimed limitation.
In Claim 8, the recitation of “… the control unit sets the air fuel ratio to a value within a range between 12.0 (inclusive) and 12.5 (inclusive) to temporarily increase the power that can be supplied by the generator” renders the claim indefinite, since it is not clear that under which operating condition(s) of the engine, the generator can supply the power; and which operating condition(s) of the engine, the generator cannot supply the power?
Applicants are required to clarify or to revise the claimed limitation.

Allowable Subject Matter
1. Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2. Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statements (PTO-1449) submitted on 27 May 2020 and 01 September 2020 have been acknowledged and placed in the file. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. Each initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamura et al. (Pub. Number US-20200287489-A1) relates to an engine having a switch connected or disconnected a generator and supply unit.

Radev (Pub. Number US-20140358340-A1) relates to a hybrid electric vehicle.

Sumitome (Pub. Number US-20030144773-A1) relates to a control unit for a hybrid electric vehicle.

Nishi et al. (Patent Number US-9561789-B2) relates to a hybrid work vehicle
	
Peterson et al. (Patent Number US-8525492-B2) relates to an electric power generation system with a multiple alternators driven by a common prime mover.

Radev (Patent Number US-7497285-B1) relates to a hybrid electric vehicle.

Asada et al. (Patent Number US-7373919-B2) relates to an electric power generation control system.
Kishibata et al. (Patent Number US-7372677-B2) relates to a control apparatus for an internal combustion engine driven vehicle having a power supply unit.

Cho et al. (Patent Number US-7259664-B1) relates to a sensorless fuel level and oil change indicators.

Itoh (Patent Number US-7023102-B2) relates to a power generation controller for an AC generator.

Fukaya (Patent Number US-6943531-B2) relates to a portable power supply incorporating a generator driven by an engine.
 
Kishibata et al. (Patent Number US-6843753-B2) relates to a vehicle driven by an internal combustion engine having a generator.

Fukaya (Patent Number US-6819007-B2) relates to an inverter type generator.

Woon et al. (Patent Number US-6408625-B1) relates to operating techniques for an internal combustion engine.

Kapellen et al. (Patent Number US-5218945-A) relates to a pro-active control system for a heat engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
June 21, 2021